Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 1 of 48 PageID #: 21




                               EXHIBIT A
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 2 of 48 PageID #: 22

                                                                                Service of Process
                                                                                Transmittal
                                                                                05/01/2020
                                                                                CT Log Number 537612260
  TO:      KIM CHRISTIE
           THE HEICO COMPANIES
           27501 Bella Vista Pkwy
           Warrenville, IL 60555-1609

  RE:      Process Served in West Virginia

  FOR:     NEO Industries (Weirton), Inc. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                      Weirton Area Water Board and City of Weirton, Pltfs. vs. 3M Company, et al., Dfts.
                                        // To: NEO Industries (Weirton), Inc.
  DOCUMENT(S) SERVED:                   -
  COURT/AGENCY:                         None Specified
                                        Case # 20C28
  NATURE OF ACTION:                     Asbestos Litigation - Personal Injury
  ON WHOM PROCESS WAS SERVED:           C T Corporation System, Charleston, WV
  DATE AND HOUR OF SERVICE:             By Certified Mail on 05/01/2020 postmarked on 04/28/2020
  JURISDICTION SERVED :                 West Virginia
  APPEARANCE OR ANSWER DUE:             None Specified
  ATTORNEY(S) / SENDER(S):              None Specified
  ACTION ITEMS:                         CT has retained the current log, Retain Date: 05/01/2020, Expected Purge Date:
                                        05/06/2020

                                        Image SOP

                                        Email Notification, Dawn O'Connell doconnell@heicocompanies.com

                                        Email Notification, KIM CHRISTIE kchristie@heicocompanies.com

  SIGNED:                               C T Corporation System
  ADDRESS:                              208 South LaSalle Street
                                        Suite 814
                                        Chicago, IL 60604
  For Questions:                        866-331-2303
                                        CentralTeam1@wolterskluwer.com




                                                                                Page 1 of 1 / UV
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
                                           CERTIFIED
               Case 5:20-cv-00102-JPB Document 1-1 FiledMAIL
                                                         05/26/20 Page 3 of 48 PageID #: 23
                                                                                       __________
                                                                                    ZIP 25311 $4H)7.65*^

'^      r                                                                           0000336734 APR 2B 2020




                                                    I


                                                    t

                                                                                                             I
                                                                                                             I


                                                    I
                                                                                                             t



                                                \

                                          s



                                                                 t


                                                                                                                 1


                        i                                                                                ►

                                                                                                                      <
                                                                                                             .i
                                                                                                                 1   1



                                                                                                                     I




                                                        y

                                                                                                                     $i
i




                                                                      t


    «
                                                                      y’


        ’»fe
      Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 4 of 48 PageID #: 24

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305

                       USPS CERTIFIED MAIL”


                                                                                                    Mac Warner
                                                                                                  Secretary of state
                                                                                                 State of West Virginia
                                                                                               Phone: 304-558-6000
                   9214 89011261 3410 0002 7032 61
                                                                                                        886-767-8683
                                                                                                     Visit us online:
NEO Industries (Weirton), Inc.
                                                                                                     vvww.wvsos.Gom
CT Corporation
1627 Quarrier St
Charleston, WV 25311




    Control Number: 256827                                                      Agent: CT Corporation
             Defendant: NEO Industries (Weirton). Inc.                         County: Brooke
                        1627 Quarrier St
                        Charleston. WV 25311 US                           Civil Action: 20-C-28
                                                                    Certified Number: 92148901125134100002703261
                                                                         Service Date: 4/26/2020

I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attomey-in-fact. According to law, I have accepted
service of process in the name and on behalf of your corporation.

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in the name and on behalf of your corpr^tion as your attomey-in-fyict. Please address any questions about this
document directly to the court or the plaintiff’s attorney, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely,




Mac Warner
Secretary of State
. */         Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 5 of 48 PageID #: 25
 i'




                                                           SUMMONS
                           CIRCUIT COURT OF BROOKE COUNTY, WEST VIRGINIA
        WEIRTON AREA WATER BOARD AND CITY OF WEIRTON
                     PLAINTIFF.
            VS.                         CIVIL ACTION NO. 20-C-28
                                       JUDGE: JASON A. CUOMO

         3M COMPANY. E.L DUPONT DE NEMOURS & CO.. THE CHEMOURS CO..THE
        CHBMOURS CO..FC. LLC. CORTEVA. INC.. DUPONT DE NEMOURS,INC.. AGC
        CHEMICALS AMERICAS INC.. ARCHROMA U.S..INC. ARKEMA,INC., BASF
        CORP..CHEMDESIGNPRODUCTS.INC., CHEMGUARD INC.,CHEMICALS,INC..
        CLARIANT CORP.,DAIKIN AMERICA.INC.. DEEPWATER CHEMICALS.INC.,
        DYNAX CORP., DYNEON.INC., SOLVAY SPECIALTY POLYMERS.USA. LLC,
        SOLVAY USA.INC.. THE ELE CORP.. ARCELORMITTAL WEIRTON LLC & NEO
        INDUSTRIES(WEIRTON),INC.
                       DEFENDANT.
        To the above named Defendant:
               IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Summoned and required to serve
        upon MARK A. COLANTONIO, plaintiffs attorney, whose address is FITZSIMMONS LAW FIRM PLLC, 1609
        WARWOOD AVE, WHEELING, WV, 26003 an answer including any related counterclaim you may have to the
        complaint filed against you in the above civil action, a true copy of which is herewith delivered to you. You are
        required to serve your answer within 30 days after service of this summons upon you, exclusive of the day of
        service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the complaint
        and you will be thereafter barred fi*om asserting in another action any claim you may have which must be asserted
        by counterclaim in the above style civil action.
                                                                      GLENDA BROOKS
                               <
               c/i
               (jt    CD    > - 451
                                                                      CLERK OF COURT
        DatefMM                       •
            p.u
             »— o
             (ft.
                                                                  DEPUTY CLERK
        Plea^^Serve: * • . ,j
       WEbimVSTRIES(WEIRTON),fNC.                    %c^ CJ^Corpomtion Systems
        302SimReHblUVE‘                              1627QuarrierStreet^
        WEIRTON^WV^^em                               OJSHeslon„mC.2531U

                     d:\corel\boiler\civsiim.wpd
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 6 of 48 PageID #: 26



                                IN THE CIRCUIT COURT OF
                             BROOKE COUNTY, WEST VIRGINIA


 WEIRTON AREA WATER
 BOARD and CITY OF WEIRTON,

                                                        CIVIL ACTION NO.
               Plaintiffs,

 V.


 3M COMPANY, E. I, DUPONT DE
 NEMOURS AND COMPANY, THE
 CHEMOURS      COMPANY,        THE
 CHEMOURS COMPANY FC, LLC,
 CORTEVA,    INC.,    DUPONT     DE
 NEMOURS INC., AGC CHEMICALS
 AMERICAS INC., ARCHROMA U.S.,
 INC.    ARKEMA,      INC.,   BASF
 CORPORATION,          CHEMDESIGN
 PRODUCTS INC., CBOEMGUARD INC.
 CHEMICALS,     INC.,     CLARIANT
 CORPORATION, DAIKIN AMERICA,
 INC., DEEPWATER CHEMICALS, INC.
 DYNAX CORPORATION, DYNEON,
 LLC,      SOLVAY        SPECIALTY
 POLYMERS, USA, LLC., SOLVAY USA,
 INC, THE ELE CORPORATION,
 ARCELORMITTAL WEIRTON LLC, and
 NEO INDUSTRIES (WEIRTON), INC.,

               Defendants.


                                        COMPLAINT
        COME NOW your Plaintiffs, the Weirton Area Water Board and the City of Weirton, by

and through their undersigned attorneys, Fitzsimons Law Firm PLLC, and for their Complaint

against the above-named Defendants, allege and state as follows:




{00332572-1}
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 7 of 48 PageID #: 27




                          NATURE OF THE ACTION AND PARTIES

        1.     Plaintiff, The City of Weirton, is a municipal corporation duly organized and

existmg by virtue of the laws of the State of West Virginia, with its principal place of business in

Weirton, West Virginia.

        2.     Plaintiff, Weirton Area Water Board, is a governmental entity and/or an agency of

the City of Weirton, with its principal place of business in Weirton, Brooke County, West Virginia.

        3.     Plaintiffs own and operate a public water system that serves Weirton and the

surrounding areas of West Virginia, including Brooke County, West Virginia (the “Weirton Water

System”), and Plaintiffs are responsible for the supervision, management, control and operation of

the Weirton Water System.

        4.     The Weirton Water System consists of water sources, treatment facilities and

related equipment, and water delivery systems, all located in Brooke and Hancock Counties, West

Virginia.

        5.     Plaintiffs are required and/or are responsible to produce and deliver through the

Weirton Water System to the residents of Brooke and Hancock Counties, West Virginia safe, clean

and high-quality water that meets all applicable standards.

        6.     Plaintiffs have owned and operated the Weirton Water System for more than

seventy (70) years and have been serving more than nine thousand six himdred (9,600) customers,

of which approximately eight thousand six hundred (8,600) are residential, six hundred fifty (650)

are commercial, forty-five (45) are industrial and thirty (30) are public authorities.

        7.     The Weirton Water System has been contaminated with per- and poly-fluoroalkyl

substances (“PFAS”), including perfluorooctane sulfonate (“PFOS”) and perfluorooctanoic acid

CTFOA”).



{00332572-1}                                      2
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 8 of 48 PageID #: 28




          8.    PFAS are toxic, manmade chemicals which pose serious health risks to humans and

animals.

          9.    Human exposure to PFAS is associated with an increased risk of immune system

effects, changes in liver enzymes and thyroid hormones, low birthweight, and other adverse health

conditions.

          10.   Defendants, 3M COMPANY, E. I. DUPONT DE NEMOURS AND COMPANY,

THE CHEMOURS COMPANY, THE CHEMOURS COMPANY FC, LLC, CORTEVA, INC.,

DUPONT DE NEMOURS INC., AGC CHEMCALS AMERICAS INC., ARCHROMA U.S.,

INC. ARKEMA, INC., BASF CORPORATION, CHEMDESIGN PRODUCTS INC.,

CHEMGUARD INC. CHEMICALS, INC., CLARIANT CORPORATION, DADGN AMERICA,

INC., DEEPWATER CHEMICALS, INC. DYNAX CORPORATION, DYNEON, LLC,

SOLVAY SPECIALTY POLYMERS, USA, LLC., SOLVAY USA, INC., and THE ELE

CORPORATION (“Manufacturing Defendants”) designed, developed, manufactured, marketed,

and sold PFAS throughout the United States, including in West Virginia.

          11.   Defendants, ARCELORMITTAL WEIRTON LLC and NEO INDUSTRIES

(WEIRTON), INC. (“Facility Defendants”) own and/or operate facilities which are located in

Weirton, in close proximity to the supply well and the Ohio River intake for Plaintiffs’ water

system.

          12.   The Facility Defendants used, stored, distributed and/or discharged PFAS and/or

products containing PFAS in their operations and caused the release of these chemicals into the

surrounding soil, surface water and groundwater in and around their facilities.

          13.   The term “Defendant” or “Defendants” refers collectively to all Manufacturing

Defendants and Facility Defendants named herein jointly and severally. The Defendants include



{00332S72-1}                                    3
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 9 of 48 PageID #: 29




any and all parents, subsidiaries, affiliates, divisions, franchises, partners, joint ventures, and

organizational unities of any kind, their predecessors, successors, and assigns, and their present

officers, directors, employees, agents, representatives, and any other person acting on their behalf.

        14.    When reference is made in this Complaint to any act or omission of any of the

Defendants, it shall be deemed that the'officers, directors, agents, employees, or representatives of

the Defendants committed or authorized such act or omission, or failed to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation,

or control of the affairs of Defendants, and did so while acting within the scope of their duties.

employment or agency.

        15.    The Defendants knew or should have known that their operations would cause

PFAS and/or products containing PFAS to be discharged into the environment and inevitably

contaminate surface water and groundwater drinking supplies, including vydthin the Weirton Area

watershed.

        16.    As a direct result of Defendants’ tortious actions and omissions, the Weirton Water

System has been contaminated with toxic PFAS chemicals.

        17.    Plaintiffs bring this action to recover their damages and costs incurred and to be

incurred in investigating^ monitoring, remediating, and otherwise responding to the contamination

of the Weirton Water System with PFAS.

        18.     Plaintiffs should not have to bear these costs; they should be borne by the

Defendants, who are responsible for the PFAS contamination.

         19.   3M Company frk/a Minnesota Mining and Manufacturing Co. (“3M Company”) is

a corporation organized and existing under the laws of Delaware, having its principal place of

business at 3M Center, St. Paul, Minnesota 55144.



{00332572-1}                                     4
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 10 of 48 PageID #: 30



        20.    3M Company manufactures a wide mray of products, including fluorochemicals.

        21.    E.I. DuPont de Nemours and Company (“DuPont”) is a corporation organized and

existing under the laws of Delaware, having a principal place of business is 974 Centre Road-

Wilmington, Delaware 19805.

        22.    DuPont is a successor in interest to DuPont Chemical Solutions Enterprise

(“DuPont Chemical”), a Delaware corporation with a principal place of business located at 1007

Market Street Wilmington, Delaware 19898.

        23.    After the dangers of PFAS began to be publicized, DuPont announced its intention

to spin off its Performance Chemicals business, which manufactured products using PFAS, into a

new publicly traded company called The Chemours Company. The spinoff to DuPont shareholders

was completed on July 1,2015.

       24.     As part ofthe above transactions, The Chemours Company assumed the operations,

assets, and certain liabilities of DuPont’s Performance Chemicals business.

        25.    The Chemours Company ("Chemours”) is a corporation organized and existing

under the laws of Delaware, having a principal place of business at 1007 Market Street,

Wilmington, Delaware 19889.

        26.    Chemours is a successor in interest to DuPont Chemical, as described above.

        27.    The Chemours Company FC LLC (“Chemours FC”) is a corporation organized and

existing under the laws of Delaware, having a principal place of business at 1007 Market Street

Wilmington, Delaware 19899.

        28.    Chemours FC is a successor in interest to DuPont Chemical, as described above.
        29.    Corteva, Inc. (“Corteva”) is a corporation organized and existing under the laws of

Delaware, having a principal place of business at 974 Centre Rd., Wilmington, Delaware 19805.



{00332572-1}                                    5
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 11 of 48 PageID #: 31




        30.       Dupont de Nemours Inc. £(k/a DowDuPont, Inc. (‘*New DuPont”) is a corporation

organized and existii^ under the laws of Delaware, having a principal place of business at 974

Centre Road, Wilmington, Delaware 19805 and 2211 H.H. Dow Way, Midland, Michigan 48674.

        31.       On June 1, 2019, DowDuPont separated its agriculture business through the spin-

off of Corteva.

        32.       Corteva was initially formed in February 2018. From that time until June 1,2019,

Corteva was a wholly-owned subsidiary of DowDuPont.

        33.       On Jime 1, 2019, DowDuPont distributed to DowDuPont stockholders all issued

and outstmiding shares of Corteva common stock by way of a pro rata dividend. Following that

distribution, Corteva became the direct parent of E. I. Du Pont de Nemours and Company.

        34.       Corteva holds certain DowDuPont assets and liabilities, including DowDuPont’s

agriculture and nutritional businesses.

        35.       On June 1,2019, DowDuPont, the surviving entity after the spin-off of Corteva and

of another entity known as Dow, Inc., changed its name to DuPont de Nemours, Inc., to be known

as DuPont (‘'New DuPont”). New DuPont retained assets in the specialty products business lines

following the above described spin-offs, as well as the balance ofthe financial assets and liabilities

of E.I DuPont not assumed by Corteva.

        36.       AGC Chemicals Americas Inc. (“AGC”) is a coiporation organized and existing

under the laws of Delaware, having a principal place of business at 55 E. Uwchlan Avenue, Suite

201, Exton, PA 19341.

        37.       AGC is a wholly owned subsidiary of AGC Inc. fik/a Asahi Glass Co., Ltd., a

foreign coiporation based in Tokyo, Japan.




{00332572-1}                                      6
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 12 of 48 PageID #: 32




        38.      AGC is a successor in interest to Asahi Glass Fluoropolymers USA and AGA

Chemicals, which merged in 2004 to form AGC.

        39.      AGC manufactures specialty chemicals. It offers glass, electronic displays and

chemical products, including resins, water and oil repellants, greenhouse films, silica additives.

and various fluorointermediates.

        40.      Archroma U.S., Inc. is a corporation organized and existing under the laws of

Delaware, having a principal place of business at 543577 Center Drive., Ste. 10,

Charlotte, NC 28217-0750.

        41.      On information and belief, Archroma U.S., Inc. is a subsidiary of Archroma, a

foreign corporation based in Reinach, Switzerland.

        42.      Archroma U.S., Inc. is a successor in interest to Sandoz Chemical Corporation and

to the textile chemicals, paper specialties and emulsions business of Clariant Corporation.

       43.       Archroma U.S., Inc. manufactures specialty chemicals, including for packaging and

board, coated paper, dyes and pigments, adhesives, paints and other related products.

        44.      Arkema Inc. is a corporation organized and existing under the laws of Pennsylvania,

having a principal place of business at 900 First Avenue, King of Prussia, PA 19406.

        45.      Arkema Inc. develops and manufactures specialty chemicals and polymers.

        46.      Arkema, Inc. is an operating subsidiary of Arkema France, S.A., a foreign

corporation based in Colombes, France.

        47.      Arkema, Inc.*s predecessors in interest include Atofina, Atofina Chemicals and

TotalFina S.A.




{00332S72-1}                                      7
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 13 of 48 PageID #: 33




        48.     BASF Corporation, (“BASF”)j is a corporation organized and existing under the

laws of Delaware, having a principal place of business at 100 Park Avenue, Florham Park, New

Jersey 07932.

        49.     BASF claims to be the second largest producer and marketer of chemicals and

related products in North America.

        50.     BASF is an affiliate of BASF SE, a foreign corporation based in Ludwigshafen,

Germany.

        51.     On information and belief, BASF Corporation is the successor in interest to Ciba,

Inc., a Swiss specialty chemicals company, including its affiliate or subsidiary, Ciba Specialty

Chemicals Corporation. BASF Corporation is also a successor in interest to Ciba-Geigy Corp.

        52.     ChemDesign Products, Inc. is a corporation organized and existing under the laws

of Delaware, having its principal place of business at 2 Stanton Street, Marinette, WI54143.

        53.     ChemDesign Products, Inc. f^a ChemDesign Group manufactures specialty

chemical products.

        54.     Chemguard; Inc. is a corporation organized and existing under the laws of Delaware,

having its principal place of business at One Stanton Street, Marinette, WI 54143.

        55.     Upon information and belief, Chemguard, Inc. is a subsidiary of Tyco International

Ltd., having been acquired by Tyco in 2011.

        56.     Chemguard, Inc. manufactures specialty chemicals and fluorosurfactants.

        57.     Chemicals, Inc. is a corporation organized and existing under the laws ofDelaware,

having its principal place of business at 12321 Hatcherville Rd., Baytown, TX 77521.

        58.     Chemicals, Inc. specializes in toll and custom manufacturing of a wide variety of

chemicals.



{00332572-1}                                     8
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 14 of 48 PageID #: 34




         59.   Clariant Corporation C‘Clariant”) is a corporation organized and existing under the

laws of New York, having a principal place of business at 4000 Monroe Road, Charlotte, North

Carolina 28205.

         60.   On information and belief, Clariant was formerly known as Sandoz Chemicals

Corporation and as Sodyeco, Inc.

      . 61.    Clariant manufactures specialty chemicds, including fluorochemicals.

         62.   Daikin America, Inc. is a corporation organized and existing under the laws of

Delawaro, having its principal place of business at 20 Olympic Drive, Orangeburg, New York

10962.

         63.   Daikin America, Inc. was established in 1991 and is a subsidiary of Daikin

Industries Ltd., a foreign corporation based in Osaka, Japan.

         64.   Daikin America, Inc. is a‘developer and manufacturer of fluorochemical products.

including fluoropolymers, fluoroelastomers, and fluorocarbon gas.

         65.   Deepwater Chemicals, Inc. is a corporation organized and existing under the laws

of Delaware, having a principal place of business at 196122 E. County Road 40, Woodward,

Oklahoma 73801-5656.

         66.   Deepwater Chemicals, Inc. manufactures specialty chemicals, including organic

and inorganic iodine derivative products.

         67.   Dynax Corporation is a corporation organized and existing under the laws of

Delaware, having a principal place of business at 103 Fairview Park Drive, Elmsford, New York

10523-1544.

         68.   Dynax Corporation was formerly known as Daikin-R/M Co, Ltd.




{00332572-1}                                     9
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 15 of 48 PageID #: 35



         69.    Dynax Corporation specializes in the production of fluorochemicals, including

 fluorosurfactants and foam stabilizers and caters to the fire-fighting, coatings and ink industries.

         70.    Dyneon, LLC is a corporation organized and existing under the laws of Delaware,

 having a principal place of business at 3M Center, St. Paul, MN 55144.

         71.    Dyneon, LLC is a wholly owned subsidiary of 3M Company, having merged not

 its Engineered And Advanced Materials Division in 2011.

         72.    Dyneon, LLC manufactures chemicals including fluoropolymers.

         73.    Solvay Specialty Polymers, USA, LLC is a corporation organized and existing

under the laws of Delaware, having a principal place of business at 4500 McGinnis Ferry Road,

Alpharetta, GA 30005.

         74.    Solvay is a successor in interest to Solvay Solexis, Inc., having merged with it in

or around 2012.

         75.    Solvay USA, Inc. is a corporation organized and existing under the laws of

Delaware, having a principal place of business at 504 Carnegie Center, Princeton, NJ 08540.

         76.    Solvay USA, Inc. maintains manufacturing facilities in West Virginia.

         77.    On information and belief, Solvay Specialty Polymers, USA, LLC and Solvay USA,

Inc. are affiliates or subsidiaries of the Solvay corporate group. In this complaint, they shall be

referred to collectively as “Solvay”.

         78.    Solvay manufactures specialty chemicals and polymers.

         79.    The Ele Corporation is a corporation organized and existing imder the laws of

Illinois, having a principal place of business at 7847 West 47* Street, McCook, Illinois 60525.

         80.    The Ele Corporation manufactures specialty chemicals, including fluorochemicals.




 {00332572-1}                                     10
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 16 of 48 PageID #: 36



        81.      ArcelorMittal Weirton LLC fi^a ArcelorMittal Weirton, Inc. f^a Mittal Steel

USA - Weirton, Inc. fi'k/a ISG Weirton, Inc. (“ArcelorMittal”) is a Delaware corporation with its

principal place of business in Weirton, West Virginia.

        82.      ArcelorMittal owns and operates steelmaking and metal plating and related

facilities in Weirton, West Virginia.

        83.      ArcelorMittal’s Weirton facilities are situated along the Ohio River in close

proximity to the Weirton Water System, including Plaintiffs* supply well and Ohio River intake.

        84.      On information and belief, at all relevant times herein and historically,

ArcelorMittal’s steel and/or metal plating operations involved the use of PFAS and/or products

containing PFAS.

        85.      On information and belief, wastewater, leaks, storage and disposal practices and/or

other operations at ArcelorMittal’s facilities in Weirton caused PFAS to enter and contaminate the

Weirton Water System.

        86.      Neo Industries, (Weirton), Inc. C*Neo Industries”) is a Delaware corporation with

its principal place of business in Weirton, West Virginia.

        87.      At all relevant times herein, Neo Industries owned and/or operated metal

manufacturing and coating facilities, including, but not limited to, chrome plating, in Weirton,

West Virginia.

        88.      On information and belief, at all relevant times herein and historically, Neo

Industries* operations at its Weirton facilities involved the use of PFAS and/or products containing

PFAS.

        89.      Neo Industries’ facilities are situated in close proximity to the Weirton Water

System, including Plaintiffs’ supply well and Ohio River intake.


{00332572-1}                                     11
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 17 of 48 PageID #: 37



        90.    On information and belief, wastewater, leaks, storage and disposal practices and/or

other operations at Neo Industries’ Weirton facilities caused PFAS to enter and contaminate the

Weirton Water System.

                                 JURISDICTION AND VENUE

        91.    The Weirton Water System, which is the subject of this lawsuit, is located in Brooke

County and Hancock County, West Virginia.

        92.    Venue is appropriate in Brooke County under W.Va. Code §56-1-1, because the

cause of action arose in Brooke County and some of the Defendants’ facilities, which caused the

contamination at issue, are located in Brooke County, West Virginia.

        93.    This Court has jurisdiction over the Defendants because they do business in Brooke

County West Virginia and/or they caused injury and/or damages in Brooke County, West Virginia.

                            FACTUAL ALLEGATIONS
                      Contamination of The Weirton Water System

        94.    The water sources that comprise part of the Weirton Water System are an intake on

the Ohio River and the Ramey Well, a groundwater collector well on the bank of the Ohio River.

        95.    Water from these water sources is combined and treated at the Weirton Water

System’s treatment plant located at 3031 Birch Drive, Brooke County, West Virginia.

        96.    The water, intake pipe, collector well, treatment plant, and all associated piping.

equipment and appurtenances are all part of the Weirton Water System.

        97.    The Weirton watershed area consists of the Source Water Protection Area in and

around its water system and the larger Zone of Critical Concern, which includes upland areas along

the banks of the Ohio River and the river.




{00332572-1}                                     12
 Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 18 of 48 PageID #: 38




          98.    On May 2, 2012 the United States Environmental Protection Agency C‘EPA”)

  published its Third Unregulated Contaminant Monitoring Rule (“UCMR3”), which required

  public water systems nationwide to monitor for thirty (3 0) contaminants of concern between 2013

  and 2015. The UCMR3 Rule included the requirement that public water systems sample for six

  perfluorinated compoimds, including PFOA.

          99.    In May 2016, the EPA lowered its health advisory level from for PFOS from 200

. parts per trillion C‘PPt”) ahd 400 ppt for PFOA to 70 ppt for PFOA and PFOS combined. See

 Lifetime Health Advisories and Health Effects Support Documents for PFOA and PFOS, 81 Fed.

 Reg. 33,250-51 (May 25,2016).

          100.   The EPA health advisory level was issued as a non-mandatory guideline.

          101.   The State of West Virginia does not currently have a maximum contaminant level

 forPFAS.

          102.    In sampling conducted on June 8, 2018, PFAS were found for the first time at

  detectable levels in the Weirton Water System. Of these, PFOS was detected at 8.9 ppt and PFOA

  at 3.8 ppt in the drinking water sample at the water treatment plant.

          103.   In sampling conducted on March 27,2019, PFAS chemicals were first detected at

  the Ranney well pump tap of groimdwater, at levels of 5.2 ppt for PFOA and 21.0 ppt for PFOS.

  Various PFAS were also detected again at the lab sink at the water treatment plant, including at

  levels of 8.3 ppt for PFOS and 2.6 ppt for PFOA.

          104.   On December 19, 2019, the EPA issued a Memorandum with Interim

 Recommendations stating “In situations where groundwater is currently being used for drinking

 water, EPA expects that responsible parties will address levels of PFOA and/or PFOS over 70 ppt.”




  {00332572-1}                                     13
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 19 of 48 PageID #: 39




        105.    In view of the 2019 finding of PFAS in all water supply sources, EPA*s December

2019 interim guidance document, and growing public concern about these toxic chemicals in the

drinking water. Plaintiffs have begun to take action to address the contamination of the Weirton

Water System.

        106.    Such action includes, but is not limited to planning, designing, purchasing and

installing equipment to filter and treat the water to remove PFAS, infrastructure modifications,

contingency planning, and testing and monitoring to ensure the Weirton Water System provides

clean and safe water to residences and businesses.

               PFOA and PFOS and Their Risk to Public Health and the Environment

        107.    PFAS are chemical compounds containing fluorine and carbon. These substances

have been used for decades in the manufacture of, among other things, household and commercial

products that resist heat, stains, oil, and water. These substances are not naturally occurring and

must be manufactured.

        108.    The two most widely studied types of these substances are PFOA and PFOS, which

each contain eight carbon atoms.

        109.    PFOA and PFOS have unique properties that cause them to be: (i) mobile and

persistent, meaning that they readily spread into the environment where they break down very

slowly; (ii) bioaccumulative and biomagnifying, meaning that they tend to accumulate in

organisms and up the food chain; and (iii) toxic, meaning that they pose serious health risks to

humans and animals.

        110.    PFOA and PFOS easily dissolve in water, and thus they are mobile and easily

spread in the environment. PFOA and PFOS also readily contaminate soils and leach from the soil

into groundwater, where they can travel significant distances.



{00332572-1}                                    14
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 20 of 48 PageID #: 40



          111.    PFOA and PFOS are characterized by the presence of multiple CMbon-fluorine

bonds, which are exceptionally strong and stable. As a result, PFOA and PFOS are thermally,

chemically, and biologically stable. They resist degradation due to light, water, and biological

processes.

          112.    Bioaccumulation occurs when an organism absorbs a substance at a rate faster than

the rate at which the substance is lost by metabolism and excretion. Biomagnification occurs when

the concentration of a substance in the tissues of organisms increases as the substance travels up

the food chain.

          113.    PFOA and PFOS bioaccumulate/biomagnify in numerous ways. First, they are

relatively stable once ingested, so that they bioaccumulate in individual organisms for significant

periods of time. Because of this stability, any newly ingested PFOA and PFOS will be added to

any PFOA and PFOS already present. In humans, PFOA and PFOS remain in the body for years.

          114.    PFOA and PFOS biomagnify up the food chain. This occurs, for example, when

humans eat fish that have ingested PFOA and/or PFOS.

          115.    The chemical structure of PFOA and PFOS makes them resistant to breakdown or

environmental degradation. As a result, they are persistent when released into the environment.

          116.    Human health effects associated with PFOS exposure include immune system

effects, changes in Uver enzymes and thyroid hormones, low birthweight, high uric acid, and high

cholesterol. In laboratory testing on animals, PFOA and PFOS have caused the growth of tumors.

changed hormone levels, and affected the function of the liver, thyroid, pancreas, and immune

system.

          117.    The injuries caused by PFAS can arise months or years after exposure.




{00332S72-1}                                      15
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 21 of 48 PageID #: 41



                 Defendants’ Manufacture, Sale and Use of PFAS Despite Known Risks

          118.   In the 1940’s, 3M Company began using a process called electrochemical

fluorination to create carbon-fluorine bonds, which are key components of PFAS.

          119.   3M Company soon discovered that these types of substances have strong surfactant

properties, meaning that they reduce the surface tension between a liquid and another liquid or

solid. This reduced surface tension enabled 3M Company to develop a myriad of products that

resist heat, stains, oil, and water. These products included older forms of Scotch Card, which

contained PFAS and when applied to fabric, furniture, and carpets protected against liquids and

stains.

          120.   Upon information and belief, by at least the 1970s, 3M Company knew or should

have known that PFAS are mobile and persistent, bioaccumulative and biomagnifying, and toxic.

          121.   In 1975,3M Company concluded that PFOS was present in the blood of the general

population. Since PFOS is not naturally occurring, this finding should have alerted 3M Company

to the possibility that their products were a source of these chemicals. The finding also should have

alerted 3M Company that PFOS is mobile, persistent, bioaccumulative, and biomagnifying, as

those characteristics explain the absorption of PFOS in blood after contact with 3M's products.

          122.   Upon information and belief, 3M Company concealed this knowledge from the

public and government regulators its knowledge of the risk of harm posed by PFOS.

          123.   In 1976,3M Company found PFOA in the blood of its workers. This finding should

have alerted 3M Company to the same issues raised by the findings regarding PFOS in the prior

year.

          124,   A 1978 study by 3M Company showed that PFOA reduced the survival rate of

fathead minnow fish eggs. Other studies by 3M Company in 1978 showed that PFOS and PFOA



{00332572-1}                                     16
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 22 of 48 PageID #: 42



are toxic to rats, and that PFOS is toxic to monkeys. In one study in 1978, all monkeys died within

the first few days of being given food contaminated with PFOS.

         125.   Studies by 3M Company after the 1970s also showed adverse effects firom exposure

to PFOA and PFOS. In a 1983 study, for example, 3M Company found that PFOS caused the

growth of cancerous tumors in rats.

        126.    A study proposal by 3M Company in 1983 stated that the resistance to de^adation

of PFOA and PFOS made them “potential candidates for environmental regulations, including

further testing requirements under laws such as the Toxic Substances Control Act.’’ 3M

Environmental Laboratory (EE & PC), Fate of Fluorochemicals - Phase II, at p.6 (E. A. Reiner,

ed. May 20,1983).

        127.    In or around 1998, EPA began investigating the safety of PFAS after some limited

disclosures by 3M Company and others.

        128.    In an attempt to limit liability, 3M Company opted to stop producing PFAS in 2002

because it was aware of the looming chemical exposure and health effects on the public.

        129.    Federal law requires chemical manufacturers and distributors to immediately notify

the United States Environmental Protection Agency (“EPA”) if they have information that

“reasonably supports the conclusion that such substance or mixture presents a substantial risk of

injury to health or the environment.” Toxic Substances Control Act (“TSCA”) § 8(e), 15 U.S.C. §

2607(e).

        130.    3M Company did not comply with its duty under TSCA, and, in April 2006, it

agreed to pay EPA a penalty of more than $1.5 million for, among other things, its failure to

disclose studies regarding PFAS dating back decades.




{00332572-1}                                    17
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 23 of 48 PageID #: 43




         131.   DuPont also did not comply with its duty under TSCA and the Resource

Conservation and Recovery Act (RCRA), and* in 2005, agreed to pay $10.25 million, the largest

civil administrative penalty that EPA had ever obtained to that date under any federal statute. The

TSCA violations of Section 8(e) specifically addressed the company’s failure to report to EPA the

substantial risks of PFAS, of which DuPont was aware.

        132.    In 2005, the U.S. Department of Health and Human Services found that “human

exposure to PFOA and PFOS lead to the buildup of these chemicals in the body.”

        133.    All of the Manufacturing Defendants manufactured, distributed, sold and promoted

PFAS and products containing PFAS of various kinds and in various quantities.

        134.    In 2006, eight major PFOA manufacturers, including many of the Manufacturing

Defendants or thek predecessors, agreed to participate in the EPA’s PFOA Stewardship Program.

The participating companies made voluntary commitments to reduce product content and facility

emissions of toxic PFOA and related chemicals by 95% no later than 2010.

        135.    The recommendations in the EPA’s health advisories evolved as they learned more

about the dangers and toxicity of PFAS.

        136.    On January 8,2009, the EPA issued Provisional Health Advisories for PFOA and

PFOS, advising that “action should be taken to reduce exposure” to drinking water containing

levels of PFOA and PFOS exceeding 400 ppt and 200 ppt, respectively.

        137.    Many parties have studied PFOA, also known as C8, including a Science Panel

formed out of a class action settlement arising fi:om contamination firom DuPont’s Washington

Works located in Wood County, West Vkginia.

        138.    The C8 panel consisted of three epidemiologists specifically tasked with

determining whether there was a probable link between PFOA exposure and human diseases. In



{00332572-1}                                    18
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 24 of 48 PageID #: 44




2012, the panel found probable links between PFOA and kidney cancer, testicular cancer,

ulcerative colitis, thyroid disease, pregnancy induced hypertension (including preeclampsia), and

hypercholesterolemia.

        139.   Even after the C8 Science Panel publicly announced that human exposure to 50

parts per trillion, or more, of PFOA in drinking water for one year or longer had “probable links”

with certain human diseases, including kidney cancer, testicular cancer, ulcerative colitis, th3n:oid

disease, preeclampsia, and medically-diagnosed high cholesterol. Manufacturing Defendants

repeatedly assured and represented to governmental entities, their customers, and the public (and

continue to do so) that the presence of PFOA in human blood at the levels found within the United

States presents no risk of harm and is of no legal, toxicological, or medical significance of any

kind.

        140.   Furthermore, Manufacturing Defendants have represented to and assured such

governmental entities, their customers, and the public (and continue to do so) that the work of the

independent C8 Science Panel was inadequate to satisfy the standards of Defendants to prove such

adverse effects upon and/or any risk to humans with respect to PFOA in human blood.

        141.   At all relevant times. Manufacturing Defendants, through their acts and/or

omissions, controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

information that was published in peer-review journals, released by any governmental entity,

and/or otherwise made available to the public relating to PFAS in human blood and any alleged

adverse impacts and/or risks associated therewith, ejOfectively preventing the public from

discovering the existence and extent of any injuries/harm as alleged herein.




{00332572-1}                                     19
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 25 of 48 PageID #: 45




         142.   At all relevant times, each of the Defendants knew, or should have known, that

PFAS and products containing PFAS create a substantial risk of harm to public water supplies.

including Plaintiffs’ drinking water supply.

        143.    Upon information and belief, each of the Defendants is responsible, negligently,

intentionally and/or in some actionable manner, for the events and happenings referred to herein.

and caused and continue to cause injuries and damages legally thereby to Plaintiffs, as alleged.

either through each Defendant's own conduct or through the conduct of its agents, servants or

employees, or due to the ownership, maintenance or control of the instrumentality causing them

injury, or in some other actionable maimer.

                   PFAS is Fungible and Commingled in the Groundwater

        144.    Once they are released to the environment and groundwater, PFAS lack

characteristics that would enable identification of the company that manufactured the particular

batch of chemicals or products that contained the PFAS.

        145.    The process of manufacture and distribution of PFAS and PFAS-containing

products sometimes includes complex arrangements whereby Defendants sell their chemicals or

products through intermediaries.

        146.    Surface waters, including the Ohio River, contain PFAS which originates from

many different sources.

        147.    Similarly, subsurface contamination of groundwater with PFAS can be caused by

a variety of sources and facilities, including PFAS chemicals coming &om different manufacturers.

        148.    Because precise identification of the specific manufacturer or source of PFAS that

may be detected in surface and/or groundwater is impossible, Plaintiffs must pursue all




{00332572.1}                                    20
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 26 of 48 PageID #: 46




Defendants, jointly and severally, for those indivisible injuries which Defendants have collectively

visited upon the Weirton Water System.

        149.    Defendants are also jointly and severally liable because they conspired to conceal

the true toxic nature of PFAS from the public, including Plaintiffs, and to attempt to avoid liability

for their contamination of drinking water supplies.

         FIRST CAUSE OF ACTION AGAINST THE MANUFACTURING
                              DEFENDANTS:
              PRODUCT LIABILITY FOR DEFECTIVE DESIGN

        150.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        151.   As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

marketers of PFAS and/or products containing PFAS, Manufacturing Defendants had a strict duty

not to place into the stream of commerce a product that is unreasonably dangerous.

        152.   Manufacturing Defendants knew that third parties would purchase PFAS and/or

products containing PFAS and use them ^^thout inspection for defects.

        153.   PFAS and/or products containing PFAS designed, sold and distributed by the

Manufacturing Defendants were applied, discharged, disposed of, or otherwise released onto lands

and/or water in the vicinity of the Weirton Water System, including in the Ohio River and the

Weirton Area watershed. Such discharges occurred at various locations, at various times, and in

various amounts.

        154.   PFAS and/or products containing PFAS, designed, sold and distributed by the

Manufacturing Defendants, were used in a reasonably foreseeable manner and without substantial

change in the condition of such products.




{00332572>1}                                     21
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 27 of 48 PageID #: 47



           155.   Manufacturing Defendants knew or reasonably should have known that the use of

PFAS and/or products containing PFAS in their intended manner would result in the spillage,

discharge, disposal, or release of PFAS onto land or into water.

           156.   PFAS and/or products containing PFAS used in the vicinity of the Weirton Water

System were defective in design and unreasonably dangerous for their intended use because,

among other things:

        a)        PFAS cause extensive and persistent surface and groundwater contamination when

these chemicals, or products containing them, are used and discharged in their foreseeable and

intended manner.

        b)        PFAS contamination in drinking water poses significant threats to public health and

welfare.

        c)        Manufacturing Defendants failed to conduct and/or failed to .disclose reasonable.

appropriate, or adequate scientific studies to evaluate the environmental fate and transport and

potential human health effects of PFAS.

        d)        There are and were safe or safer alternatives to PFAS which Manufacturing

Defendants could and should have employed.'

        157.      At all times relevant to this action, products containing PFAS were dangerous to an

extent beyond that which would be contemplated by the ordinary consumer.

        158.      At all times relevant to this action, the foreseeable risk of harm to public health and

welfare posed by PFAS outweighed the cost to Defendants of reducing or eliminating such risk.

        159.      At all times relevant to this action, a reasonably prudent manufacturer knew or

 should have known of the significant dangers posed by PFAS.




{00332572-1}                                        22
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 28 of 48 PageID #: 48




        160.    Manufacturing Defendants committed each of the above-described acts and

omissions knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was

performed to promote sales of PFAS and/or products containing PFAS, in conscious disregard of

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare.

        161. As direct and proximate result of Manufacturing Defendants’ defective and unsafe

PFAS and/or products containing PFAS, significant PFAS contamination and damage to the

Weirton Water System has occurred and will continue to occur in the future for years to come.

causing the Plaintiffs to incur significant damage and injury.

        162. Manufacturing Defendants are jointly and severally liable for all such damages, and

Plaintiffs are entitled to recover all such damages and other relief as set forth below. *

        163.   As a direct result of the foregoing, Plaintiffs seeks compensatory damages in an

amount to be determined by a jury at the time of trial.

       SECOND CAUSE OF ACTION AGAINST THE MANUFACTURING
                            DEFENDANTS:
            PRODUCT LIABILITY FOR FAILURE TO WARN

        164.   Plaintiffs reallege and reaSirm each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        165.   As designers, manufacturers, distributors, sellers, suppliers, and/or marketers of

PFAS and/or products containing PFAS, Manufacturing Defendants had a strict duty to warn

against latent dangers resulting iBrom foreseeable uses of their products that Defendants knew or

should have known about.

        166.   Manufacturing Defendants knew that third parties would purchase PFAS and/or

products containing PFAS and use them without inspection for defects.



{00332572-1}                                      23
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 29 of 48 PageID #: 49



         167.   PFAS and/or products containing PFAS designed, sold and distributed by the

Manufacturing Defendants were applied, discharged, disposed of, or otherwise released at various

locations, at various times, and in various amounts onto the lands and/or water in the vicinity of

the Weirton Water System, including the Ohio River and the Source Water Protection Area for

Weirton.

        168.    PFAS and/or products containing PFAS designed, sold and distributed by the

Manufacturing Defendants were used in a reasonably foreseeable manner and without substantial

change in the condition of such products.

        169.    Manufacturing Defendants knew or should have known that the use of PFAS aiid/or

products containing PFAS in their intended manner would result in the discharge, disposal, or

release of PFAS onto land or into water.

        170.    PFAS and/or products containing PFAS used in the vicinity of the Weirton Area

watershed and the Weirton Water System were defective in design and had a use defect and were

unreasonably dangerous products for the reasons set forth above.

        171.    Despite the known and/or reasonably foreseeable hazards to human health and

welfare associated with the use of PFAS and/or products containing PFAS products.

Manufacturing Defendants failed to provide adequate warnings of, or take any other precautionary

measures to mitigate those hazards.

        172.    In particular. Manufacturing Defendants failed to describe such hazards or provide

any precautionary statements regarding such hazards in the labeling of their PFAS and/or products

containing PFAS products that now contaminate the Weirton Water System.

        173.    As a direct and proximate result of Manufacturing Defendants* acts and omissions

as alleged herein, significant PFAS contamination and damage to the Weirton Water System has



{00332572-1}                                    24
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 30 of 48 PageID #: 50




occurred and vnW continue to occur in the future for years to come, causing the Plaintiffs to incur

significant damage and injury.

        174.    Manufacturing Defendants knew it was substantially certain that their acts and

omissions described above would cause injiuy and damage, including PFAS contamination of the

Weirton Water System.

        175.    At all times relevant to this action, a reasonably prudent manufacturer would or

should have warned purchasers and users of the significant dangers posed by PFAS.

        176.    Manufacturing Defendants committed each of the above-described acts and

omissions knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was

performed to promote sales of PFAS and/or products containing PFAS, in conscious disregard of

the probable dangerous consequences of that conduct and its reasonably foreseeable impacts on

public health and welfare.

        177. Manufacturing Defendants are jointly and severally liable for all such damages, and

Plaintiffs are entitled to recover all such damages and other relief as set forth below.

        178.   As a direct result of the foregoing. Plaintiffs seeks compensatory damages in an

amount to be determined by a jury at the time of trial.

               THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                              PUBLIC NUISANCE

        179.   Plaintiffs reallege and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        180.   The Weirton Water System provide drinking water to a large number of residents

and businesses for drinking, batlung, cleaning, washing, and other uses.

        181.   Members of the public have a right to have their water remain clean and potable, free

of contamination by toxic man-made compounds.


{00332572-1}                                     25
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 31 of 48 PageID #: 51




         182.   Defendants have designed, manufactured, formulated, marketed, promoted

distributed, sold, supplied, used and/or discharged PFAS and/or products containing PFAS, in a

manner that has created a public nuisance and that unreasonably endangers or injures the property,

health, safety and comfort of the general public, causing injury, inconvenience and annoyance.

        183.    Defendants, by their negligent, reckless and willful acts and omissions set forth

above, have caused significant, long-lasting, and ongoing contamination of the Weirton Water

System and the surrounding water supply.

        184.    By their conduct. Defendants violated and/or endangered the public right to pure

drinking water as well as a clean and unpolluted natural environment, including reserves of

unpolluted surface and groundwater.

        185.    Defendants' conduct has also injured the property, health, safety and/or comfort of

a considerable number of persons.

        186.    Defendants have taken no action to abate or remediate the nuisance.

        187.    The harm or endangerment to the public health, safety and the environment is

ongoing and will continue as long as PFAS chemicals remain at detectable levels in the Weirton

Water System and until appropriate measures are put in place to remove these contaminants.

        188.    As owners of the Weirton Water System and pxurveyors of drinking water. Plaintiffs

have the obligation and responsibility to address the contamination caused by Defendants to the

Weirton Water System.

        189.    Pursuant to West Virginia Code Section 8-12-5, Plaintiff, the City of Weirton, has

the authority to bring this action to abate the public nuisance caused by the contamination of the

Weirton Water System.




{00332572-1}                                    26
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 32 of 48 PageID #: 52




        190.    Plaintiffs have incurred and/or will incur special injuries and/or injuries that are

different in kind fi:om those incurred by the general public in connection with the aforesaid

contamination including: investigative costs, additional testing costs, treatment costs.

infrastructure costs, contingency planning, and loss of consumer confidence arising out of the

increasingly widespread public perception - based on actual fact - that the Weirton Water System

has been rendered less certain, safe and reliable.

        191.     Plaintiffs also have and will continue to incur attorney fees related to cost recovery

efforts and/or potential third-party liability.

        192.    Defendants knew or, in the exercise of reasonable care, should have known that

their acts and omissions, described above, would and have unreasonably and seriously damage.

endanger, and interfere with the ordinary comfort, use and enjoyment of vital surface and

groundwater resources utilized by Plaintiffs and relied upon by the public.

        193.    As a direct and proximate result of Defendants' acts and omissions which created

the above-described nuisance, the public has suffered annoyance, inconvenience and injury, and

Plaintiffs have suffered special injuries different in kind than those of the public from actual and

continuing contamination of the Weirton Water System.

        194.    The gravity of the environmental and human health risks created by Defendants'

conduct and Defendants' concealment of the dangers to human health and the environment far

outweigh any social utility of Defendants' conduct.

        195.    Defendants are jointly and severally liable and subject to injunctive relief

prohibiting the creation and continuation of said nuisance, and Plaintiffs are entitled to abate the

nuisance and all direct and consequential damages as described herein.




{00332572-1}                                      27
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 33 of 48 PageID #: 53




         196.    Defendants also are liable for any other relief that will abate the nuisance and its

short-term and long-term effects.

                FOURTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                           NEGLIGENCE

        197.     Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        198.    Defendants owed Plaintiffs a cognizable duty to exercise reasonable care in

designing, formulating, manufacturing, distributing, selling, supplying, and/or marketing

unreasonably dangerous chemicals such as PFAS and/or products containing PFAS.

        199.    Defendants breached this duty by negligently putting PFAS into the stream of

commerce, including in and around the Weirton Area watershed, even when they knew or should

have known about the dangers PFAS posed to water.

        200.    Defendants had a duty to adequately and timely warn federal, state, and local

regulators and authorities, Plaintiffs, and the public, of the presence of and threats posed by

releases of PFAS into the enviromnent and, especially, its presence in water.

        201.    Defendants also had an affirmative duty to remove and remediate the PFAS

contamination from surface water and groundwater, including in the Weirton Water System and

Weirton Area watershed in the vicinity of the Weirton Water System.

        202.    Defendants breached each of these duties and failed to provide any warnings or

take any action to prevent, mitigate or abate the harm caused by their products.

        203.    Defendants’ past and continuing breach of their duties is the direct, sole and

proximate cause of substantial and continuing harm to Plaintiffs and the Weirton Water System

and of Plaintiffs’ damages.




{00332572-1}                                      28
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 34 of 48 PageID #: 54




        204.    Plaintiffs’ damages were reasonably foreseeable as resulting from Defendants’

tortious conduct and omissions, as described above.

        205.    Defendants are jointly and severally liable for all such damages.

        206.    As a direct result of the foregoing, Plaintiffs seek compensatory damages in an

amount to be determined by a jury at the time of trial.

                      FIFTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                    NEGLIGENCE PER SE

        207.   Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

    ■   208.     Defendants owed a duty to Plaintiffs to conduct their business in a manner that

would not violate applicable legal requirements, including West Virginia’s Water Pollution

Control Act, West Virginia Code §22-11-1 et seq. West Virginia's Groundwater Protection Act,

W.Va. Code§ 22-12-1 et seq.. West Virginia's Solid Waste Management Act, W.Va. Code §§ 22-

15-1 etseq.

        209.     The above statutes are intended to protect the health, safety and welfare of the

public, protect West Virginia’s'natural resources, including surface and groundwater and soil, and

maintain reasonable standards of purity and quality of these resources.

        210.     Plaintiffs and the residents of Weirton, who rely on its water system, are protected

by the above statutes.

        211.      Defendants’ acts and omissions described above have caused and continue to

cause past, present, and continuing violations of the above statutes and constitute negligence per

se and/or prima facie negligence.

        212.     As a direct proximate result of Defendants' statutory violations and negligent,

wanton, and reckless acts or omissions, as described above, the Weirton Water System has been



{00332572-1}                                     29
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 35 of 48 PageID #: 55



contaminated by PFAS, and Plaintiffs have suffered and will continue to suffer damages as

described herein.

        213.     Defendants are jointly and severally liable for all such damages.

        214.     As a direct result of the foregoing, Plaintiffs seek compensatory damages in an

amount to be determined by a jury at the time of trial.

               SIXTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                  TRESPASS

        215.     Plaintiffs reallege and reafEinn each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        216.     Plaintiffs own and possess the Weirton Water System and Plaintiffs exercise their

rights to appropriate and use water within the Weirton Water System, including the Ramey well

and water drawn from its intake on the Ohio River.

        217.     Plaintiffs did not give any Defendant permission to cause PFAS to enter the

Weirton Water System.

        218.     Defendants knew or reasonably have known that PFAS have a propensity to

migrate in surface and groundwater aquifers when released to the environment; are mobile and

persistent groundwater contaminant capable of moving substantial distances within aquifers; are

toxic to human health; and are, therefore, hazardous to drinking water systems and human health.

        219.     Defendants intentionally manufactured, promoted, marketed, distributed, sold.

stored, \ised and/or discharged PFAS and/or products containing PFAS.

        220.     Defendants knew or reasonably should have known that their actions would result

in the discharge and release of PFAS into the environment, including within the Weirton

watershed, and that these chemicals would intrude upon, contaminate, and damage the Weirton

Water System.


{00332S72<1}                                      30
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 36 of 48 PageID #: 56




        221.    Defendants’ actions and omissions were intentional and/or were done with reckless

disregard to Plaintiffs’ possessory interests.

        222.    Defendants’ tortious conduct constitutes a continuing, unauthorized intrusion and

a continuing trespass onto the Weirton Water System, causing past, present and future damages to

Plaintiffs.

        223.    Defendants’ actions were voluntary and were done with actual malice, and in

wanton and willful and/or reckless disregard for Plaintiffs and Plaintiffs’ customers’ rights, health

and property.

        224.    Each Defendant is a substantial factor in bringing about the contamination of

Plaintiffs’ Water System, and each Defendant aided and abetted the trespasses.

        225.    Defendants are jointly and severally liable for all of Plaintiffs’ damages, and

Plaintiffs are entitled to recover all such damages and other relief as set forth below.

        226.    As a direct result of the foregoing. Plaintiffs seek compensatory damages in a sum

to be determined by a jury at the time of trial.

              SEVENTH CAUSE OF ACTION AGAINST THE DUPONT DEFENDANTS:
                              FRAUDULENT TRANSFERS

        227.    Plaintiffs reallege and reaffirm each and every allegation in the preceding

paragraphs as if fully restated herein.

        228.    Plaintiffs seek equitable and other relief pursuant to the Uniform Fraudulent

Transfer Act C‘UFTA”) against E. I. DuPont de Nemours and Company, The Chemours Company,

The Chemours Company FC, LLC, Corteva, Inc., and DuPont de Nemours, Inc. (collectively the

“the DuPont Defendants”).

        229.    The UFTA was adopted, with minor changes, by a majority of states. In West

Virginia, it is implemented through the Uniform Voidable Transactions Act (W. Va. Code § 40-


{00332572-1}                                       31
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 37 of 48 PageID #: 57




 lA-letseq.) (“UVTA”).

          230.    In Delaware, which is the state of incorporation of the DuPont Defendants and the

 location of their executive offices, the UFTA provisions were adopted in the Delaware Uniform

 Fraudulent Transfer Act, 6 Del Code. 1301 etseq. (“DUFTA”).

         231.     Pursuant to UVTA and DUFTA:” (a) A transfer made or obligation incurred by a

 debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after the transfer

 was made or the obligation was incurred, if the debtor made the transfer or incurred the

 obligation: (1) With actual intent to hinder, delay or defraud any creditor of the debtor; or (2)

 Without receiving a reasonably equivalent value in exchange for the transfer or obligation and

the debtor: (i) Was engaged or was about to engage in a business or a transaction for which the

remaining assets of the debtor were unreasonably small in relation to the business or transaction;

or (ii) Intended to incur, or believed or reasonably should have believed that he or she [the

debtor] would incur, debts beyond his or her ability [the debtor’s] to pay as they became due.”

         232.     The DuPont Defendants have (a) acted with actual intent to hinder, delay and

defraud parties, and/or (b) were engaged or were about to engage in a business for which the

remaining assets of the corporations created by them were unreasonably small in relation to the

business; or (c) intended to incur, or believed or reasonably should have believed that the new

corporations would incur, debts beyond its ability to pay as they became due.

         233.     For decades, E. I. DuPont de Nemours and Company (“DuPont”) manufactured.

marketed, distributed and/or sold PFAS and/or products containing PFAS with the superior

knowledge that they were toxic, mobile, persistent, bioaccumulative, and biomagnifying, and

through normal and foreseen use, would contaminate drinking water supplies.

         234.     DuPont concealed this knowledge from the EPA, state agencies and the general



 {00332572-1) •                                   32
    Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 38 of 48 PageID #: 58




    public.

              235.   By the early 2000s, the environmental and hiunan health risks posed by PFAS

    began to attract national attention, and DuPont became involved in litigation, EPA enforcement

    actions and remediation costs.

              236.   As described above, in July 2015, DuPont completed a spinoff of its Performance

    Chemicals division to Chemours, including the fluoroproducts and chemical solutions businesses

    that had manufactured and discharged PFAS.

              237.   As part of the spinoff, DuPont caused Chemours to assume a large portion of

    DuPont’s historic liabilities, including environmental liabilities related to PFAS and to indemnify

    DuPont for claims related to such liabilities.

              238.   In addition, as part of the transfer, Chemours paid DuPont a $3.9 billion dividend,

    which payment Chemours financed by taking on the same amount in debt.

              239.   At the time of the transfer of its Performance Chemicals business to Chemours,

    DuPont had been sued, threatened with suit and/or had knowledge of the likelihood of litigation

    against DuPont for damages and injuries from the manufacturing, marketing, distribution and/or

    s^e of PFAS and/or products containing PFAS. DuPont’s past PFAS-related expenditures and

    present and reasonably anticipated liabilities and obligations were in the hundreds of millions.

              240.   At the time of the above transfer, DuPont and Chemours believed or reasonably

     should have believed that Chemours would incur debts beyond Chemours’ ability to pay as they

     became due.

              241.   Chemours acted without receiving a reasonably equivalent value in exchange for

     the transfer of DuPont’s liabilities.




■    {00332572-1}                                    33
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 39 of 48 PageID #: 59




        242.     In 2017, Chemours andDuPont amended their separation agreement to address the

sharing of liabilities for claims arising from environmental releases of PFAS from the Washington

Works Plant near Parkersburg, West Virginia, as well as potential PFAS liabilities that might arise

in the future.

        243.     At all times relevant to this action, the claims and potential judgments against

Chemours potentially exceed Chemours’ ability to pay.

        244.     In the subsequent restructuring that created Corteva and New DuPont in 2019, these

new companies also took on DuPont’s historical liabilities for PFAS contamination and

remediation.

        245.     By this time, multiple additional lawsuits had been settled and were pending

regarding the above liabilities.

        246.     By virtue ofthe above transfer of assets and liabilities, the Dupont Defendants have

attempted to limit the availability of assets to cover jud^ents for all of DuPont liability for

damages and injuries from the manufacturing, marketing, distribution and/or sale of PFAS and/or

products containing PFAS.

        247.     Pursuant to UVTA and DUFTA and any other applicable law incorporating the

UFTA provisions, Plaintiffs seek avoidance of the transfers of DuPont’s assets and liabilities to

the extent necessary to cover the claims brought in this Complaint.

        248.     Plaintiffs further seek all other rights and equitable remedies that may be available

to them pursuant to the above statutes, including prejudgment and provisional remedies, as may

be necessary to fully compensate Plaintiffs for the damages and injuries they have suffered, and

any other relief the circumstances may require.




{00332572-1}                                      34
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 40 of 48 PageID #: 60




                                        PUNITIVE DAMAGES

        249.    Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding

paragraphs as if fully stated herein.

        250.    At all times relevant to the present cause of action, Defendants designed,

manufactured, marketed, sold, stored, used, and/or discharged PFAS and/or products containing

PFAS that resulted in the contamination of the Weirton Water System.

        251.    At the time the above-described, affirmative, voluntary, and intentional acts were

performed by Defendants, Defendants had good reason to know or expect that large quantities of

PFAS would and/or could be introduced into the environment, surface water, and/or groundwater

causing contamination of the Weirton Water System.

        252.    Defendants caused an unknown quantity of PFAS to be released into the

environment, surface water, soil, and/or groundwater, threatening and impacting the Weirton

Water System.

        253.    The Defendants actions were intentional, willful, wanton and with actual malice,

include but are not limited to. Defendants failing to issue warnings and failing to divulge material

information concerning the harm caused by PFAS in the environment and human health, especially

in water, despite knowing of the probability of long-lasting water contamination, including

specifically high risks to aquifers and groundwater posed by PFAS and/or products containing

PFAS.

        254.    Defendants’ intentional, willful, wanton, malicious, and/or reckless conduct

includes, but is not limited to. Defendants’ failure to take all reasonable measures to ensure that

PFAS would be effectively disposed of and not discharged into the surrounding environment

where it would inevitably contaminate water, including the Weirton Water System.



{00332572-1}                                     35
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 41 of 48 PageID #: 61



           255.   Defendants have caused great harm to Plaintiffs, who have incurred and will

continue to incur costs in responding to the contamination from PFAS and will incur future costs,

including but not limited to, investigative costs, engineering costs, treatment costs, sampling and

monitoring costs, and legal costs.

           256.   Defendants have demonstrated an outrageous conscious disregard for the

environment and acted with implied malice and oppression, warranting the imposition of punitive

damages.

          257.    Furthermore, Defendants acted in the foregoing manner with conscious disregard

for the safety and rights of Plaintiffs and residents of Brooke and Hancock Counties and then-

natural resources, which actions had a great probability of causing substantial and continuing harm.

          258.    The releases of PFOA were the result of intentional, willful and/or malicious

conduct within the privity and/or knowledge of Defendants, and were caused, among other things,

by Defendants’ violations of applicable environmental, safety or operating standards, regulations

or laws.

          259.    As a direct and proximate result of Defendants' intentional, willful and malicious

conduct. Plaintiffs are entitled to recover punitive damages.

                                  PRAYER FOR RF.TTF.F

          WHEREFORE, Plaintiffs, City of Weirton and Weirton Area Water Board, pray for

judgment against the Defendants, jointly and severally, as follows:

          (A)     All compensatory damages allowed by law and in an amount to be determined by
a jury;

        (B)      Damages for injury to Weirton’s natural resources, including the economic impact
to the Plaintiffs and Weirton area residents;

      (C) An award of all present and future costs to treat and/or abate the existing and future
PFAS contamination complained of herein;


{00332572-1}                                      36
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 42 of 48 PageID #: 62



      (D) A declaration of Defendants' duty to indemnify Plaintiffs for all expenditures of
money tiiat they reasonably undertake in connection with the PFAS contamination;

       (E)      Avoidance of the transfers of DuPont’s assets and liabilities to the extent necessary
to cover the claims brought in this Complaint, together with all other rights and equitable remedies,
and any other relief the circumstances may require.

        (F)    Punitive damages;

        (G)    Pre-judgment and post-judgment interest as provided imder the law;

        (H)     Costs and attorney fees expended in the prosecution of this matter, if permitted;

        (I)    All such other relief as the Court may deem just, proper and equitable.


                        PLAINTIFFS REQUEST A TRIAL BY JURY


                                                      Respectfully submitted.

                                                      WEIRTONAREA WATER BOARD
                                                      AND THE CITY OF WEIRTON,



                                                      Mark A. Colantonio
                                                      Clayton Fitzsimmons
                                                      FITZSIMMONS LAW FIRM PLLC
                                                      1609 Warwood Ave.
                                                      Wheeling, WV 26003
                                                      Tel. (304) 277-1705
                                                      clayton@fitzsimmonsfirm.com
                                                      mark@fitzsimmonsfirm.com




{00332572-1}                                     37
          CaseBROOKE
CIRCUIT COURT  5:20-cv-00102-JPB
                       COUNTY    Document 1-1 Filed 05/26/20 Page 43 of 48 PageID #: 63
  GLENDA BROOKS, CLERK
   302 COURTHOUSE SQUARE
         P.O. BOX 474
    WELLSBURG,WV 26070
                                                              3
                                                              o
                                                              »1
                                                              (0
                                                              £
                                                                 mm         : fi(J,^i3srosTAGE
                                                                            02 7H      $ 000.50°
                                                              IL            0001226516
                                                                           MAILED FROM ZIP CODE 26070



                                  CIRCUIT COURT BROOKE COUNTY
                                     - GLENDA BROOKS, CLERK
                                ----- 302 COURTHOUSE SQUARE
                                            P. O. BOX 474
                                        WELLSBURG,WV 26070
         Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 44 of 48 PageID #: 64

                      IN THE CIRCUIT COURT OF                       BROOKF. COUNTY, WEST VIRGINIA

 WEIRTON AREA WATER BOARD AND CITY OF WEIRTON
                 PLAINTIFF,
       VS.                            CIVIL ACTION NO. 20-C-28
                                     JUDGE: JASON A. CUOMO
  3M COMPANY, E.I. DUPONT DE NEMOURS & CO., THE CHEMOURS CO.,THE CHEMOURS
 CO.,FC, LLC, CORTEVA, INC., DUPONT DE NEMOURS,INC., AGC CHEMICALS AMERICAS
 INC., ARCHROMA U.S.,INC. ARKEMA,INC.. BASF CORP.,CHEMDESIGN PRODUCTS,INC.,
 CHEMGUARD INC.,CHEMICALS,INC., CLARIANT CORP.,DAIKIN AMERICA,INC.,
 DEEPWATER CHEMICALS,INC., DYNAX CORP., DYNEON.INC., SOLVAY SPECIALTY
 POLYMERS,US4JLLC, S0LVAY USA.INC., THE ELE CORP., ARCELORMITTAL WEIRTON
 LLC &,^0:INDUSTRIES(WEIRT0N);INC.
                 DEFENDANT.

                                             NOTICE OF SERVICE BY FIRST CLASS MAIL
To:      PROCESS SECTION_________
         SECRETARY OF STATE
         BUILDING 1 SUITE 157K
         1900 KANAWHA BLVD EAST
         CHARLESTON WV 25305-0770

         The enclosed summons and complaint are served pursuant to Rule 4(d)(1)(C) of the West Virginia Rules of Civil Procedure.

         You must complete the acknowledgment part of this form and return one copy of the completed form to the Office of the Clerk of
the Circuit Court of Brooke County within 20 days.

         You must sign and date the acknowledgment. If you are served on behalf of a corporation, unincorporated association(including a
partnership), or other entity, you must indicate under your signature your relationship to that entity. If you are served on behalf of another
person and you are authorized to receive process, you must indicate under your signature your authority.

         If you do not complete and return the form to the Office of the Clerk of the Circuit Court of Brooke County within 20 days, you(or
the party on whose behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any
other manner permitted by law.

         If you do not complete and return this form, you(or the party on whose behalf you are being served) must answer the complaint
within 30 days. If you fail to do so, judgement by default may be taken against you for the relief demanded in the complaint, except for
divorce cases In which irreconcilable differences are stated as the grounds.

      I decl^ that this Notice and Acknowledgment of Receipt of Summons and Complaint was mailed on the
 ISTH day of       APRIL           2020
    ✓G^NbA BRQOK^- /9                                                       APRIL 15.2020
b/
       Deputy        ^

                              ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare that I have received a copy of the summons and of the complaint in the above-captioned matter at


                                             ifiddres^


        Signature                                                        Relationship to Entity/Authority to Receive
                                                                                  Service of Process
        Date of Signature
        Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 45 of 48 PageID #: 65

                      IN THE CIRCUIT COURT OF                      BRQQKF. COUNTY, WEST VIRGINIA

 WEIRTON AREA WATER BOARD AND CITY OF WEIRTON
                  PLAINTIFF,
       VS.                             CIVIL ACTION NO. 20-C-28
                                      JUDGE: JASON A. CUOMO
  3M COMPANY, E.I. DUPONT DE NEMOURS & CO., THE CHEMOURS CO.,THE CHEMOURS
 CO.,FC, LLC, CORTEVA, INC., DUPONT DE NEMOURS,INC., AGC CHEMICALS AMERICAS
 INC., ARCHROMA U.S.,INC. ARKEMA,INC.. BASF CORP.,CHEMDBSIGN PRODUCTS,INC.,
 CHEMGUARD INC.,CHEMICALS,INC., CLARIANT CORP.,DAIKIN AMERICA,INC.,
 DEEPWATER CHEMICALS.INC.. DYNAX CORP., DYNEON.INC., SOLVAY SPECIALTY
 POLYMERS.USA, LLC, SOI^AY ^A,INC., THE ELE CORP., ARCELORMITTAL WEIRTON
 LLC & NEO I]!in)USTRIES(WEIRTON);iNC.
                  DEFENDANT.

                                             NOTICE OF SERVICE BY FIRST CLASS MAIL
To:      PROCESS SECTION
         SECRETARY OF STATE
         BUILDING 1 SUITE 1S7IC
         1900 KANAWHA BLVD EAST
         CHARLESTON WV 2S3QS-0770

         The enclosed summons and complaint are served pursuant to Rule 4(d)(1)(C) of the West Vii^inia Rules of Civil Procedure.

         You must complete the acknowledgment part of this form and return one copy of the completed form to the Office of the Clerk of
the Circuit Court of Brooke County within 20 days.

         You must sign and date the acknowledgment. If you are served on behalf of a corporation, unincorporated association(including a
partnership), or other entity, you must indicate under your signature your relationship to that entity. If you are served on behalf of another
person and you are authorized to receive process, you must indicate under your signature your authority.

         If you do not complete and return the form to the Office of the Clerk of the Circuit Court of Brooke County within 20 days, you(or
the party on whose behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any
other manner pennitted by law.

         If you do not complete and return this form, you(or the party on whose behalf you are being served) must answer the complaint
within 30 days. If you fail to do so, judgement by default may be taken against you for the relief demanded in the complaint, except for
divorce cases in which irreconcilable differences are stated as the ^unds.

      I decl^ that this Notice and Acknowledgment of Receipt of Summons and Complaint was mailed on the
 ISTH day of       APRIL           2020
      QCgjtoA BROOKS                /)                                      APRIL 15.2020
By:


                             ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare that I have received a copy of the summons and of the complaint in the above-captioned matter at


                                             {flddress)


        Signature                                                        Relationship to Entity/Authority to Receive
                                                                                  Service of Process
        Date of Signature
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 46 of 48 PageID #: 66
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 47 of 48 PageID #: 67
Case 5:20-cv-00102-JPB Document 1-1 Filed 05/26/20 Page 48 of 48 PageID #: 68
